Citation Nr: 1226763	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  95-38 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a respiratory disorder, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for body strain, including of the chest and abdomen.

3.  Entitlement to an extraschedular rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to April 1967. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that determined that new and material evidence had not been submitted sufficient to reopen a claim for service connection for bronchitis and denied a claim for a rating in excess of 10 percent for hemorrhoids.  This matter also arises from an August 2003 rating decision that denied service connection for a body strain including the abdomen, back, and chest (claimed as secondary to a left knee condition).
 
The Veteran testified before the Board at a hearing held at the RO in August 2004. At the hearing, the Veteran submitted a substantive appeal regarding the body strain issues. 

On July 13, 2005, the Board issued a decision which denied service connection for body strain including the chest, back, and abdomen; determined that new and material evidence had not been received to reopen a claim for service connection for chronic bronchitis; and denied a schedular rating in excess of 10 percent for service-connected hemorrhoids.  The Veteran appealed the July 2005 Board decision to the United States Court of Appeals for Veterans Claims.  In an August 2007 Memorandum Decision, the Court affirmed the Board's decision to the extent that it denied a schedular rating greater than 10 percent for hemorrhoids.  The remainder of the Board's decision was vacated and the matters, to include the issue of whether an extraschedular rating may be warranted for the Veteran's hemorrhoid disability, were remanded to the Board for further development and readjudication consistent with the opinion. 
In May 2009, the Board remanded these matters for additional notice and development. 

In addition, in May 2009, the Board also remanded claims for service connection for posttraumatic stress disorder, for body strain including the chest, and service connection for a left knee disability for additional development.  Thereafter, in an August 2011 rating decision, the RO granted service connection for PTSD, a left knee condition, and for degenerative disc disease of the lumbar spine, claimed as back strain.  As that is considered a full grant of the benefits sought pertaining to each of these issues, they are no longer on appeal.

The claims for service connection for body strain, including the chest and abdomen, service connection for a respiratory condition, and entitlement to an extraschedular rating for hemorrhoids REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Board denied service connection for bronchitis in July 1983 and the RO declined to reopen the claim in October 1989.  Those decisions are final. 

2.  Resolving all reasonable doubt in favor of the Veteran, the evidence added to the record since the October 1989 RO decision bears directly and substantially upon the claim for service connection for a respiratory condition and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim on appeal. 


CONCLUSIONS OF LAW

1.  The October 1989 rating decision that denied reopening the Veteran's service connection claim for a respiratory condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302 , 20.1103 (2011).
2.  As new and material evidence has not been received, the criteria for reopening the claim for service connection for a respiratory disorder are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 1983, the Board denied a claim for service connection for bronchitis and for a left knee disability.  That decision is final.  38 U.S.C.A. § 7104 (West 2002).  The basis for that denial was that bronchitis was not confirmed by the available service medical records and there was no documented medical evidence of record as to any continuity of symptoms after service.  At the time of that decision, the evidence before VA included the Veteran's service medical records and his testimony at an RO hearing in April 1982. 

The service medical records shows that the Veteran was treated for a sore throat of bacterial nature with tonsillitis in December 1964.  In March 1966, he was treated for tonsillitis.  He did not have any respiratory abnormalities according to a January 1967 separation examination.  On the accompanying medical history report, the Veteran noted chest pain or pressure. 

On examination in June 1976 in connection with enlistment in the reserves, the Veteran denied any respiratory abnormalities.  He specifically denied having asthma or frequent colds.  The examination identified no pertinent abnormalities of any system at issue. 

At the April 1982 hearing, the Veteran testified that he served with a unit in Korea and that he was sick for a period and that he had bronchitis.  He indicated that he was treated in 1967, immediately after service, for bronchitis.  

A rating decision in October 1989 found that the evidence did not warrant any change in the previous determination of the denial of service connection for a respiratory condition.  The Veteran did not appeal that decision, which thus became final.  38 U.S.C.A. § 7105 (West 2002).  The evidence before the RO at that time included the above evidence. 

In May 1994, the Veteran sought to reopen the claim for service connection for bronchitis, claimed as walking pneumonia.  He contended that bronchitis was first present during his period of service, and that his current respiratory disability was a result of exposure to cold weather in service.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

Under the law in effect for applications to reopen filed prior to August 29, 2001, new and material evidence was evidence not previously submitted which bore directly and substantially upon the specific matter under consideration, which was neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled was so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  Because of the May 1994 date of the claim in the instant appeal, the Board will apply the version of 38 C.F.R. § 3.156(a) in effect prior to August 29, 2001.

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is new.  That analysis is undertaken by comparing newly-received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

VA must require review all evidence received from a claimant since the last final denial on any basis to determine whether a claim must be reopened.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).  In addition, new evidence may be found to be material if it provides a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its decision.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  Furthermore, for purpose determining whether new evidence is material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence received since the prior final decisions in July 1983 and November 1989 includes a February 1984 VA progress note that refers to a history of asthma for 20 years that had developed in service.  In November 1984, the veteran reprised the same 20-year history of asthma.  He also stated that he had never been hospitalized for asthma. 

A January 1989 VA X-ray revealed no acute disease in the veteran's lungs.  A medical history prepared in connection with March 1989 VA treatment noted that the veteran had had asthma for 25 years, which would be since 1964. 

In connection with VA treatment in January 1992, the veteran's past medical history included a history of asthma for the past 20 years, which would be since 1972.  An X-ray showed no pulmonary abnormality. 

The veteran testified before the RO in November 1995 that he was treated for an upper respiratory infection and tonsillitis during the winter of 1964, while stationed at the DMZ in Korea.  He stated that was eventually upgraded to chronic bronchitis.  

A June 1998 progress note from a non-VA clinic in Astoria, New York, relates to treatment for an upper respiratory infection and bronchitis.  Similar records also refer to colds and flus, such as in May 1997 and November 1997. 

A family internist, Dr. Batra, with the Astoria Center of the Queens-Long Island Medical Group, P.C., wrote in November 1998 that the clinic had treated the veteran since 1989 for chronic bronchitis.
 
A treating, VA doctor, Deborah Shapiro, M.D., wrote in December 2003 on a form provided by the representative that the veteran had a diagnosis of moderate asthma, but did not discuss any relationship to the veteran's active service.  However, Dr. Shapiro had not reviewed the veteran's treatment records. 

At the August 2004 Board hearing, the veteran testified about the sub-zero temperatures he encountered while stationed in Korea and the resulting frostbite, pneumonia, and chronic bronchitis. 

VA medical records, to include those found in Virtual VA, and private medical records dated from May 2003 to January 2012 show ongoing treatment for asthma and COPD.

The Veteran and his representative have submitted numerous statements asserting that the Veteran was subjected to freezing temperatures during service and that he received treatment for upper respiratory infections in service.  In addition, the Veteran has continued to assert that he has experienced the same symptoms from service to present day, resulting in various diagnoses of asthma, COPD, and allergic rhinitis.  The Veteran's lay statements are presumed credible for the purpose of determining whether they are new and material.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  That evidence, when taken in conjunction with the Veteran's other statements, to include his consistent contentions throughout the appeal that he has suffered with respiratory symptoms since service and his report to medical health care providers as to the onset of his symptoms, provides, at a minimum, a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability.  The Board also finds that conclusion is consistent with the  August 2007 Court memorandum decision.

Accordingly, the Board is of the opinion that new and material evidence sufficient to reopen the Veteran's claim for service connection for a respiratory condition has been presented, and that the claim is, therefore, reopened.  To that extent only, the claim is allowed.


ORDER

New and material evidence to reopen the claim for service connection for a respiratory condition has been received.  To that extent only, the appeal is granted. 
REMAND

With regard to the claim for service connection for a respiratory condition, the Board notes that the Veteran has not been afforded a VA examination to obtain a nexus opinion.  The Veteran contends that he developed a respiratory condition in service and that respiratory symptoms have continued since then, resulting in his currently diagnosed respiratory conditions.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of respiratory symptoms during service, and the continuity of symptoms after service, he is not competent to diagnose or to relate any currently diagnosed respiratory condition to his active service.  As any relationship remains unclear to the Board, the Board finds that a VA examination is necessary in order to fairly decide this claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to the claim for service connection for body strain, including the chest and the abdomen, the Board noted in its prior May 2009 remand that the Veteran had testified in August 2004 that he suffered a body strain as a result of his jumps as a paratrooper in service.  Service medical records do not show evidence of a chronic disability of body strain in service.  A December 2003 VA progress note shows that the Veteran had chronic abdominal pain when bending over from injury to abdominal muscles as a paratrooper.  A VA treating physician, at the request of the Veteran, provided an opinion in December 2003 that chronic muscle pain around the Veteran's abdomen was related to his military service due to injury as a paratrooper.  However, the physician stated that she had not reviewed the Veteran's treatment records and did not provide a reasoned medical explanation connecting the two.

In May 2009, the Board found that the December 2003 medical statement was not sufficient to grant the claim as the report was not sufficiently complete to be adequate for the purpose of adjudicating the claim.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In addition, the Board noted that the jumps as a paratrooper that the Veteran experienced in service combined with the chronic muscle pain around his abdomen from which he now suffers met the low threshold for VA to provide a medical nexus examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although the Veteran was afforded several VA examinations in November 2009,  none of the examiners addressed whether any current chronic body strain disability, including the chest or abdomen, is related to service or any incident of service, to include the parachute jumps made by the Veteran.  Thereafter, in an August 2011 supplemental statement of the case, the RO continued the denial of the Veteran's claim for service connection for body strain, including the chest and the abdomen, on the basis that the examiner who performed a November 2009 joints examination stated there was no body strain disability of the abdomen or chest.  However, the November 2009 joints examination report is silent for any opinion.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

Consequently, a remand is warranted to schedule the Veteran for a VA examination and medical opinion that address whether the Veteran has strain of the abdomen and chest that is related to the Veteran's active service.  

With regard to the claim for an extraschedular rating for hemorrhoids, in the May 2009 remand, the Board remanded this matter to afford the Veteran an examination that addressed the impact that the Veteran's disability has on his ability to work and whether the rating schedule adequately compensates him for his occupational impairment.  The Veteran last underwent examination in November 2009 and VA medical records suggest that the Veteran's service-connected hemorrhoids disability has worsened.  Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 12 (1991).  In addition, in the August 2011 supplemental statement of the case, the RO readjudicated the matter based on schedular ratings, instead of addressing whether extraschedular consideration was warranted.  Therefore, the Veteran should be afforded a new VA examination and the RO should consider whether the issue of an extraschedular rating for hemorrhoids should be referred to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2011). 

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA respiratory examination to determine the nature and etiology of any diagnosed respiratory disability.  The claims file should be reviewed by the examiner and the examiner should note that the folder was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current respiratory disability is related to service.  The examiner must consider the Veteran's statements regarding the incurrence of respiratory symptoms during service, and his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  A rationale should be provided for all opinions offered. 

2.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his claimed body strain disability including the chest and abdomen.  The claims file should be reviewed by the examiner and the examiner should note that the folder was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current chronic body strain disability, including the chest or abdomen, has resulted in a diagnosed disability and is related to service or any incident of service, to include the parachute jumps made by the Veteran.  A rationale should be provided for all opinions offered. 

3.  Schedule the Veteran for a VA examination to determine the current severity of his hemorrhoid disability.  The claims folder must be made available and reviewed by the examiner.  Any indicated tests should be performed.  The examiner must provide an opinion concerning the impact of the hemorrhoid disability on the Veteran's ability to work.  The examiner should specifically state whether or not the hemorrhoid disability results in frequent hospitalization or marked interference with employment.  The rationale for all opinions expressed should be provided.

4.  Then, readjudicate the claims on appeal, including consideration of whether referral for extraschedular consideration for service-connected hemorrhoids is warranted.  38 C.F.R. § 3.321(b)(1) (2011).  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


